News Release No. 08-155 April 22, 2008 Project 2 Resources Increase Western Bushveld Joint Venture (Vancouver/Johannesburg) Platinum Group Metals Ltd. (PTM-TSX; PLG-AMEX) (“Platinum Group” or the “Company”) announces updated resources for the Project 2 area of the Western Bushveld Joint Venture (“WBJV”). Platinum Group holds an effective 18.5% interest over the Project 2 area. The measured and indicated resource categories have increased by 5 million ounces platinum, palladium, rhodium, and gold. The initial estimate by the Company was of 8.5 million ounces in the inferred category (see news release April 1, 2008). The overall ounces have increased as well. The good grades and strong platinum ratios of the platinum group elements have been confirmed in the increased confidence estimate. The resources outlined below form part of the feasibility study released by Wesizwe Platinum Ltd. (“Wesizwe”) on March 31, 2008 (Frichgewaagd-Ledig Project) conducted by TWP. D. R. Young, the qualified person for the mineral resource estimates, under the direction of Wesizwe has provided the current estimate for Platinum Group. Project 1 of the WBJV is adjacent to Project 2 and is the subject of an ongoing separate mine feasibility study at the direction of Platinum Group. Both Project 1 and Project 2 are located north of Rustenburg South Africa in the heart of the world’s platinum producing district. An initial resource calculation for Project 3 adjacent to Project 2 is expected shortly. The WBJV holds a 50% interest in Project 2 and is comprised of Platinum Group (37%), Anglo Platinum (AMS-JSE) (37%), and Wesizwe Platinum (WEZ-JSE) (26%). Wesizwe also holds the remaining 50% interest directly in the Project 2 area. The Project 2 area represents approximately 70% of the area over which the feasibility study has been completed and released by Wesizwe. The Company plans to file a report in accordance with Canadian National Instrument 43-101 on the resources in due course. Total Resource Project 2 (Frischgewaagd Re4,Ptn11) 100% Project Area Resources Measured Resources Million Tonnes Grade g/t(4E) Mining Width (metre) Tonnes PGM (4E) Million Ounces PGMs (4E) Project2 MR (*1) 4.539 5.70 1.54 25.885 0.832 Total Measured 4.539 5.70 1.54 25.885 0.832 Prill Splits Pt Pt g/t Pd Pd g/t Rh Rh g/t Au Au g/t Project2 MR (*1) 64% 3.67 27% 1.54 5% 0.27 4% 0.22 (*1) MR: Merensky Reef (*2) UG2: Upper Group Seam Number 2 Chromitite Indicated resources Million Tonnes Grade g/t(4E) Mining Width (metre) Tonnes PGM (4E) Million Ounces PGMs (4E) Project2 MR (*1) 11.426 6.03 1.66 68.910 2.216 Project2 UG2 (*2) 13.702 4.51 1.46 61.775 1.986 Total Indicated 25.128 5.20 1.54 130.685 4.202 Prill Splits Pt Pt g/t Pd Pd g/t Rh Rh g/t Au Au g/t Project2 MR (*1) 64% 3.89 27% 1.60 5% 0.28 4% 0.24 Project2 UG2 (*2) 61% 2.74 28% 1.27 10% 0.46 1% 0.04 (*1) MR: Merensky Reef (*2) UG2: Upper Group Seam Number 2 Chromitite Inferred resources Million Tonnes Grade g/t(4E) Mining Width (metre) Tonnes PGM (4E) Million Ounces PGMs (4E) Project2 MR (*1) 8.758 5.84 1.38 51.144 1.644 Project2 UG2 (*2) 15.537 4.59 1.34 71.296 2.292 Total Inferred 24.295 5.04 1.37 122.440 3.936 Prill Splits Pt Pt g/t Pd Pd g/t Rh Rh g/t Au Au g/t Project2 MR (*1) 65% 3.86 26% 1.57 6% 0.36 3% 0.16 Project2 UG2 (*2) 61% 2.78 28% 1.27 10% 0.46 1% 0.04 (*1) MR: Merensky Reef (*2) UG2: Upper Group Seam Number 2 Chromitite The mining cuts were evaluated based on a minimum width of 100cm, the application of a geological cut as applicable to the various facies of the Merensky Reef and UG2 Chromitite Layer and a 1g/t 3PGE+Au marginal cut-off. Kriging and declustered means were used for the calculations. Effective date of the estimate: October 2007. The feasibility study of Wesizwe also includes additional resources on the farm Ledig owned 100% by Wesizwe and located adjacent to and the north of Project 2.
